Citation Nr: 0323835	
Decision Date: 09/13/03    Archive Date: 09/23/03

DOCKET NO.  98-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Evaluation of residuals of a right shoulder injury, 
currently evaluated as 10 percent disabling.

2.  Whether a rating higher than 10 percent is warranted for 
post-operative residuals of a lumbar laminectomy from 
September 1, 1994, to September 26, 1996.

3.  Whether a rating higher than 60 percent is warranted for 
post-operative residuals of a lumbar laminectomy from 
September 26, 1996.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to 
August 1994.

This matter in part comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
by the RO which granted a claim of entitlement to service 
connection for post-operative residuals of a lumbar 
laminectomy and assigned a 10 percent evaluation, effective 
from September 1, 1994.  This appeal is also from a June 1997 
rating action by the RO which granted a claim of entitlement 
to service connection for residuals of a right shoulder 
injury and assigned a 10 percent evaluation, effective from 
September 1, 1994.  By the June 1997 action, the RO increased 
the rating for post-operative residuals of a lumbar 
laminectomy from 10 to 20 percent, effective from September 
26, 1996.  The veteran testified at a hearing at the RO in 
January 1998 with respect to both issues.  By rating action 
in April 1998, the RO increased the rating for post-operative 
residuals of a lumbar laminectomy from 20 to 60 percent, 
effective from September 26, 1996.  

The veteran testified at a hearing at the RO in January 1998 
with respect to both issues.  The veteran also testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) in October 1999 with respect to the right 
shoulder issue.  

Previously, this case was before the Board in January 2000 
when it was remanded for additional development.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently held that an appeal from an 
original award does not raise the 


question of entitlement to an increased rating, but instead 
is an appeal of an original rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Consequently, the Board has 
characterized these issues on appeal as claims for higher 
evaluations of original awards.  (As noted above, the rating 
for the service-connected back disability was increased 
during the pendency of this appeal, which resulted in a 
"staged" rating:  10 percent from September 1, 1994, and 60 
percent from September 26, 1996.  Fenderson, supra.  
Therefore, consideration of low back claim must now include 
consideration of whether a rating higher than 10 percent was 
warranted from September 1, 1994, and whether a rating higher 
than 60 percent is warranted from September 26, 1996.  Id.)


REMAND

When the veteran appeared at the Board's October 1999 
hearing, he had not fully prepared for a presentation on the 
back rating issues.  At that hearing, he asked for another 
hearing opportunity.  As previously noted in the Board's 
January 2000 remand, in light of the manner in which this 
issue was previously handled, and in order to afford the 
veteran due process of law, the Board found that further 
action on the back issue was warranted.  Such action was to 
include clarification as to whether the veteran still wanted 
a hearing on this issue.

In the instant case, the veteran submitted a written 
statement in June 2000 and requested a hearing with respect 
to the back issues.  In a written statement received in May 
2002, the veteran again requested a hearing.  A hearing at 
the RO was scheduled in March 2002; however, the veteran 
failed to appear.

In January 2003, the Board sent the veteran a letter 
informing him of a change in the law regarding his appeal for 
entitlement to an increased rating for postoperative 
residuals of a lumbar laminectomy.  In response to the 
Board's January 2003 letter to the veteran, the Board 
received letters from the veteran in March 2003 in which he 
indicated that he wanted to reschedule his RO hearing and was 
also preparing to present evidence to the Board.  

In response to the veteran's letters, the Board sent a letter 
in July 2003 asking the veteran to clarify whether he wanted 
a travel board hearing at the Winston-Salem RO, a 
videoconference hearing at the Winston-Salem RO before a VLJ, 
a personal hearing before RO personnel at the Winston-Salem 
RO, a hearing before a VLJ in Washington, D.C., or whether he 
no longer desired a hearing.  The veteran responded in August 
2003 and specifically noted his desire for a videoconference 
hearing at the Winston-Salem RO before a VLJ.

In this regard, because the Board may not proceed until the 
veteran is afforded the opportunity for such a hearing, 
38 U.S.C.A. § 7107(b) (West 2002), the case must be REMANDED 
to the RO for the following action:

Arrangements should be made for the 
veteran to appear at the RO before the 
undersigned VLJ by way of electronic 
videoconference.  The veteran should be 
given an opportunity to prepare to 
address each of the three issues on 
appeal.

No action is required of the veteran until he receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

